Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
Claims 1-4 is pending
Applicants response filed 4/14/2021 has been received and entered in the application.

Action Summary
Claims 1-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian ( The Efficacy and Safety of BI 2536, A Novel Plk-1 Inhibitor, in Patients with Stage IIB/IV Non-small Cell Lung Cancer who had relapsed after, or Failed, Chemotherapy, Journal of Thoracic Oncology, Vol 5, No.7, July 2010, pages 1060-1067) and Picchio (Alternation of the Tumor Suppressor Gene Parkin in Non-Small Cell Lung Cancer, Clinical Cancer Research, Vol 10, April 2004, pages 2720-2724) both are of record and in view of Ohnuma (Phase 1 study of intravenous rigosertib (ON 01910.Na), a novel benzyl styryl sulfone structure producing G2/M arrest and apoptosis, in adult patients with advanced cancer, Am J Cancer Res 2013;3(3):323-338) is maintained with modifications to address new claim limitation.
Claims 1-2 is objected to under 37 CFR 1.75 as being a substantial duplicate of claims 3-4 is maintained.



Response to Arguments
Applicant’s argues that neither Sebastian nor Ohnuma ever mention Parkin and have no reason to identify a mammal as having lung cancer that express reduced level of Parkin.  This argument has been fully considered but has not been found persuasive. Picchio teaches that Parkin expression was down-regulated (e.g. reduced) or absent in a significant portion of the lung samples examined, suggesting that Parkin expression is targeted by the LOH observed at 6q25-q27 and may play a role in the development of these tumors. In vivo studies showed that re-expression of Parkin in a lung carcinoma cell line, although having no direct consequences on cell growth or cell cycle, consistently reduced the volumes of tumors in nude mice.  Sebastian teaches that the dihydropteridinone derivative BI 2536 is a novel, potent Plk-1 inhibitor (4-[[(7R)-8-cyclopentyl-7-ethyl-5-methyl-6-oxo-7H-pteridin-2-yl]amino]-3-methoxy-N-(1-methylpiperidin-4-yl)benzamide) and favorable safety in relapsed non-small cell lung cancer. And Ohnuma teaches that Rigosertib (ON 01910.Na), a synthetic novel benzyl styryl sulfone, was administered to 28 patients with advanced cancer in a Phase I trial in order to characterize its pharmacokinetic profile, determine the dose-limiting toxicities (DLT) define the recommended phase II dose (RPTD) and to document any antitumor activity (abstract).  Ohnuma teaches the treatment of lung cancer (Table 1).  Ohnuma further teaches small cell lung cancer.  Taken the cited art, it would have been obvious to one of ordinary skills in the art to identify patients with reduced levels of Parkin would indicated the development of tumors within the lungs (e.g. small cell lung cancer) as 
Applicant argue that Picchio also fails to suggest that a person having ordinary skills in the art should identify a mammal as having lung cancer that express a reduced level of Parkin, thereby identifying the mammal as having lung cancer.  This argument has been fully considered but has not been found persuasive. Picchio teaches that Parkin expression was down-regulated (e.g. reduced) or absent in a significant portion of the lung samples examined, suggesting that Parkin expression is targeted by the LOH observed at 6q25-q27 and may play a role in the development of these tumors. In vivo studies showed that re-expression of Parkin in a lung carcinoma cell line, although having no direct consequences on cell growth or cell cycle, consistently reduced the volumes of tumors in nude mice.  Sebastian teaches that the dihydropteridinone derivative BI 2536 is a novel, potent Plk-1 inhibitor (4-[[(7R)-8-cyclopentyl-7-ethyl-5-methyl-6-oxo-7H-pteridin-2-yl]amino]-3-methoxy-N-(1-methylpiperidin-4-yl)benzamide) and favorable safety in relapsed non-small cell lung cancer. And Ohnuma teaches that Rigosertib (ON 01910.Na), a synthetic novel benzyl styryl sulfone, was administered to 28 patients with advanced cancer in a Phase I trial in order to characterize its pharmacokinetic profile, determine the dose-limiting toxicities (DLT) define the recommended phase II dose (RPTD) and to document any antitumor activity (abstract).  Ohnuma teaches the treatment of lung cancer (Table 1).  Ohnuma further teaches small cell lung cancer.  Taken the cited art, it would have been obvious to one of ordinary 
Applicants argue that the fact that some lung cancers do not exhibit a reduced level of Parkin with applicant reciting a passage from Picchio on page 2722. This argument has been fully considered but has not been found persuasive. Picchio teaches that Parkin expression was down-regulated (e.g. reduced) or absent in a significant portion of the lung samples examined, suggesting that Parkin expression is targeted by the LOH observed at 6q25-q27 and may play a role in the development of these tumors. In vivo studies showed that re-expression of Parkin in a lung carcinoma cell line, although having no direct consequences on cell growth or cell cycle, consistently reduced the volumes of tumors in nude mice.  Therefore, it would have been obvious to one of ordinary skills that since a significant portion of the lung samples do have a Parkin expression that is down-regulated or absent provides motivation to identify subjects with reduced or absent levels of Parkin as cancer susceptible to treatment because it is known that Parkin in low levels or absence in Non-small cell lung cancer as disclosed by Picchio with a reasonable expectation of success.
Applicants aruge that Claims 1 and 2 require identifying the mammal as having lung cancer cells that express a reduced level of Parkin, thereby identifying the mammal as having the lung cancer susceptible to treatment with a mitotic kinase inhibitor. Claims 

For the ease of the applicant the previous rejection dated 1/14/2021 is reproduced below with modifications.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian ( The Efficacy and Safety of BI 2536, A Novel Plk-1 Inhibitor, in Patients with Stage IIB/IV Non-small Cell Lung Cancer who had relapsed after, or Failed, Chemotherapy, Journal of Thoracic Oncology, Vol 5, No.7, July 2010, pages 1060-1067) and Picchio (Alternation of the Tumor Suppressor Gene Parkin in Non-Small Cell Lung Cancer, Clinical Cancer Research, Vol 10, April 2004, pages 2720-2724) both are of record and in view of Ohnuma (Phase 1 study of intravenous rigosertib (ON 01910.Na), a novel benzyl styryl sulfone structure producing G2/M arrest and apoptosis, in adult patients with advanced cancer, Am J Cancer Res 2013;3(3):323-338) all are of record.

	Sebastian teaches that Plk-1 is overexpressed in approximately 80% of human tumors, is associated with a poor prognosis,2, 4, 5, 6 and is upregulated in malignancies with high mitotic activity, including non-small cell lung cancer (pabe 1061, 

	Sebastian does not disclose levels of Parkin nor N-[2-methoxy-5-[[[2-(2,4,6-trimethoxyphenyl)ethenyl]sulfonyl]methyl] phenyl]- glycine, sodium salt (e.g. ON 019910).

Picchio teaches that the LOH analysis of the Parkin/FRA6E locus at 6q25-q27 and the status of the Parkin coding sequence and its expression in 20 matched normal and non-small cell lung cancer (NSCLC) samples in gene sequence screening. The identification of a common region of deletion in combination with the absence of or down-regulated expression in these tumors indicates that Parkin is targeted by LOH in lung tumorigenesis. In addition, we show the in vivo reduction of tumorigenicity in the lung-tumor-derived cell line H460 lentivirally transduced with recombinant Parkin. Overall, these data suggest that Parkin is a TSG that may play an important role in the development of lung cancer (page 2720, right column, third paragraph).  Picchio teaches that Parkin transcript were observed in the lung adeno carcinoma cell lines Calu-3 and H-1573, suggesting that the loss of this locus and the resulting changes in its expression are involved in the development of these tumors (abstract).  Picchio teaches loss of heterozygosity frequency at the Parkin locus in non-small cell lung cancer, 16 samples (table 1).  Picchio teaches that data suggest that in human tumors the primary mechanism of Parkin in activation is probably a combination of LOH coupled with down-regulation  through  an  alternative  means,  possibly  through  an Parkin expression was down-regulated or absent in a significant portion of the lung samples examined, suggesting that Parkin expression is targeted by the LOH observed at 6q25-q27 and may play a role in the development of these tumors. In vivo studies showed that re-expression of Parkin in a lung carcinoma cell line, although having no direct consequences on cell growth or cell cycle, consistently reduced the volumes of tumors in nude mice (page 2723).  Picchio teaches that in summary, we have expanded the histological spectrum of tumors in which the candidate TSG Parkin is genetically altered to include NSCLCs (emphasis added). In addition, using a lentiviral system, we demonstrated that in vivo effects of restored Parkin gene expression are compatible with a tumor suppressor function. These data argue that Parkin is a TSG whose inactivation may play an important role in NSCLC tumorigenesis. 
Ohnuma teaches that Rigosertib (ON 01910.Na), a synthetic novel benzyl styryl sulfone, was administered to 28 patients with advanced cancer in a Phase I trial in order to characterize its pharmacokinetic profile, determine the dose-limiting toxicities (DLT) define the recommended phase II dose (RPTD) and to document any antitumor activity (abstract).  Ohnuma teaches the treatment of lung cancer (Table 1).  Ohnuma further teaches small cell lung cancer (page 329).  Ohnumat teaches that Rigosertib (ON 01910.Na) is a novel inhibitor of the Plk-1 and PI3 kinase pathways that disrupts the 

It would have been obvious to one of ordinary skills in the art that since it is known in the art that lung samples do have a Parkin expression that is down-regulated or absent provides motivation to identify subjects with reduced or absent levels of Parkin as cancer susceptible to treatment because it is known that Parkin is at low levels or absence in Non-small cell lung cancer as disclosed by Picchio and that upon administering BI 2536 and/or ON 01910.NA (which corresponds to N-[2-methoxy-5-[[[2-(2,4,6-trimethoxyphenyl)ethenyl]sulfonyl]methyl] phenyl]- glycine, sodium salt) to treat non-small cell lunch cancer in a subject with reduced or absence level of Parkin with a reasonable expectation of success absence evidence to the contrary.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Objection
Claims 1-2 is objected to under 37 CFR 1.75 as being a substantial duplicate of claims 3-4. When two or more claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant claims, the only difference between claims 1-2 and 3-4 is the order of steps, the scope is exactly the same.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Conclusion
Claims 1-4 is rejected.
No claims are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627